In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

Nos. 05-1385 & 05-1582
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

THEODORE LEE and ANDRE LEE,
                                     Defendants-Appellants.
                          ____________
           Appeals from the United States District Court
       for the Northern District of Illinois, Eastern Division.
         No. 00 CR 434—Harry D. Leinenweber, Judge.
                          ____________
   ARGUED DECEMBER 2, 2005—DECIDED MARCH 2, 2006
                   ____________


  Before BAUER, POSNER, and MANION, Circuit Judges.
  BAUER, Circuit Judge. Brothers Theodore Lee and Andre
Lee (the Lees) were convicted on conspiracy and substantive
charges of uttering counterfeit securities in violation of 18
U.S.C. §§ 371 and 513(a). The Lees challenge their convic-
tion, claiming that the government did not intro-
duce sufficient evidence to prove that the counterfeit checks
were “of . . . an organization” that affected interstate
commerce, and that the district court’s jury instruction
concerning interstate commerce was insufficient. We affirm
their convictions on all counts except Counts Six and Seven.
The convictions on those two counts are reversed.
2                                   Nos. 05-1385 & 05-1582

                     I. Background
  The Lees were engaged in a counterfeit payroll check
scheme in Chicago. They made payroll checks that pur-
ported to be drawn on the accounts of legitimate businesses,
but were in fact drawn on accounts that had closed or had
never existed. In early 2000, the Lees and their brother
Terrence provided Robert Johnson, an account holder at St.
Paul Federal Savings (St. Paul), with counterfeit payroll
checks. Over the course of two weeks, Johnson cashed at St.
Paul eleven checks drawn on a Citibank account held by
Prestige Electrical Maintenance (Prestige). Another St.
Paul account holder, Titus Ellis, cashed five counterfeit
checks provided by the Lees. Those checks were drawn on
an account held by Urban Insurance (Urban) at Standard
Federal Bank (Standard).
  After a St. Paul bank investigator informed Johnson
that he faced prosecution for his role in the scheme, he
agreed to participate in an undercover operation. On June
2, 2000, Tracy Anderson drove Johnson and Theodore Lee
to St. Paul. Lee gave Johnson a counterfeit check drawn
on a Bank of Waukegan account held by Slager Heating
& Cooling Co. (Slager). After Johnson cashed it, the three
men traveled to another St. Paul branch, where Secret
Service agents arrested Lee and Anderson. The agents
searched Anderson’s vehicle and found another check
payable to Johnson and drawn on an account at the Bank
of Waukegan. In a search of the Lee residence later that
day, agents found several more counterfeit checks.
  On September 25, 2002, a grand jury issued a seven-count
indictment charging the Lees, Terrence Lee, Johnson, and
Anderson. Count One charged all five defendants with
conspiracy to make, utter, and possess counterfeit securities
of an organization, in violation of 18 U.S.C. §§ 371 and
513(a). Counts Two through Seven charged one or more of
the five defendants with uttering and possessing counterfeit
Nos. 05-1385 & 05-1582                                      3

securities of an organization, in violation of 18 U.S.C.
§ 1951. Each of these counts identified St. Paul as the
victim organization. Counts Two and Three charged
defendants for the eleven checks drawn on the Urban ac-
count at Standard. Counts Four and Five charged defen-
dants for the five checks drawn on the Prestige account at
Citibank. Counts Six and Seven charged defendants for the
two checks drawn on the Slager account at the Bank of
Waukegan.
  Co-defendants Anderson, Johnson, and Terrence Lee
pleaded guilty. As part of his plea agreement, Johnson
agreed to cooperate with the government. The Lees went to
trial, where the government sought to prove the existence
of, and the Lees’ role in, the check-bouncing scheme. The
government introduced evidence that the account holders or
banks named on the checks existed. Johnson testified that
Andre Lee, when recruiting him for the scheme, stated that
the checks came from “one of their friends that worked at a
big company.” Johnson also stated that he looked up
Prestige on his own, by using both an Internet “Yellow
Pages” site and “411.”
  Gladys Blancas, an investigator for Charter One Bank
(which purchased St. Paul), testified that St. Paul’s deposits
were insured by the Federal Deposit Insurance Corporation
(FDIC). She also stated that when St. Paul forwarded the
counterfeit checks to issuing banks Citibank and Standard
for payment, they were returned unpaid. The returned
checks, which were entered into evidence, were stamped
“counterfeit,” “refer to maker,” or “no account known.”
Blancas explained that the term “refer to maker” was
generally “used by banks to return a check as unpaid,” and
the term “no account known” generally meant that “accord-
ing to the bank’s records, they do not find a history on that
account.” Blancas also testified that, after receiving the
returned checks, she investigated by contacting both
4                                  Nos. 05-1385 & 05-1582

Citibank and Standard. She offered no testimony about the
Bank of Waukegan.
  Defendants tendered a jury instruction stating that the
government must prove beyond a reasonable doubt that the
organizations listed as issuing companies on the checks
operated in or affected interstate commerce. The court
denied this instruction. The court later overruled
the defendants’ objection to the government’s elements in-
struction, which they argued did not adequately state the
interstate commerce element of the offense.
  On February 12, 2004, the jury found Theodore Lee guilty
on Counts One, Four, Five, Six, and Seven, and not guilty
on Counts Two and Three. The jury found Andre Lee guilty
on all seven counts. The court denied the defendants’
motion for acquittal or, in the alternative, for a new trial
under Fed. R. Crim. P. 29. The court sentenced Theodore
Lee to concurrent sentences of five months’ imprisonment
on the five counts, followed by three years of supervised
release. Andre Lee was sentenced to concurrent terms of
sixteen months’ imprisonment on the seven counts, followed
by five years of supervised release. The defendants ap-
pealed.


                     II. Discussion
  The defendants argue that the district court errone-
ously denied their motion for judgment of acquittal. We
review the denial of motion for a judgment of acquittal
de novo. United States v. Fassnacht, 332 F.3d 440, 447
(7th Cir. 2003).


A. Section 513(a) Conviction
  The statute prohibits making, uttering, or possessing
a counterfeit or forged security “of a State or political
Nos. 05-1385 & 05-1582                                       5

subdivision thereof or of an organization, with intent to
deceive another person, organization, or government.” 18
U.S.C. § 513(a). A check is a “security” for purposes of the
statute. 18 U.S.C. § 513(c)(3)(A). The statute defines “organi-
zation” as “a legal entity . . . which operates in or the
activities of which affect interstate or foreign commerce.” 18
U.S.C. § 513(c)(4). Thus, it was incumbent on the govern-
ment to prove that the disputed checks were “of” a “legal
entity” that affected interstate commerce.
  The government now argues that it could prove this
element at trial by establishing that either the payor
company or the drawee bank named on the check was
an existing organization. The stipulation agreed to by
the parties referenced the companies, but it stated that
the checks “either, one, were not authorized by the
named payor corporation or, two, named a fictitious payor
corporation and corporate account.” Because of this ambigu-
ity, the stipulation did not establish that the companies
were existing organizations because it allowed for the
possibility that they were fictitious. As other Courts of
Appeals have held, “fictitious entities are not organizations
under 18 U.S.C. § 513.” United States v. Wade, 266 F.3d
574, 581 (6th Cir. 2001); see also United States v. Barone, 71
F.3d 1442 (9th Cir. 1994) (holding that a nonexistent
company does not constitute an “organization” under the
statute when its only effect on interstate commerce results
from the passage of its forged securities to a victim that
operates in interstate commerce).
  We agree with other Courts of Appeals that “section 513
does not expressly or impliedly state that a document
may be the security of only one organization.” Wade, 266
F.3d at 581-82; see also United States v. Chappell, 6 F.3d
1095, 1099 (5th Cir. 1993). The jury, therefore, could
rationally have concluded that checks “were securities
of both the issuing banks and account holders.” United
States v. Kellum, 119 Fed. Appx. 32, 34 (9th Cir. 2004); see
6                                  Nos. 05-1385 & 05-1582

also United States v. Jackson, 155 F.3d 942, 946 (8th Cir.
1998). In its case-in-chief, the government needed to
present affirmative evidence indicating that either the
payor companies or the drawee banks existed.


    1. Counts Four and Five
  For the two counts involving the checks drawn on the
Prestige account at Citibank, the government introduced
some evidence indicating that both Prestige and Citibank
existed. Government witness Robert Johnson testified to
Prestige’s existence, stating that he searched an Internet
“Yellow Pages” site and found a company with the same
name, but with an address different from the one on the
counterfeit checks. Although Internet information often
lacks authentication, United States v. Jackson, 208 F.3d
633, 637-38 (7th Cir. 2000), Johnson also testified that
he located Prestige using “411.” When discussing the
scheme, Andre Lee also told Johnson that the checks
came from “one of their friends that worked at a big com-
pany,” which the jury could have inferred to mean Prestige.
  Moreover, the government submitted considerable
evidence of Citibank’s existence. The government may prove
a violation of § 513 “by showing that the banks which issued
the check operated in interstate commerce (on the theory
that the checks were securities of the banks).” Barone, 71
F.3d at 1446 n. 10. Blancas testified that after the checks
were cashed, St. Paul stamped them with the teller number
and the branch identification before forwarding them to
Citibank and Standard, respectively, for payment. The
checks were forwarded in the ordinary course of business,
according both to Blancas’ testimony and to the markings
in multiple inks that confirmed the checks’ passage through
normal banking channels.
  According to Blancas, the eleven counterfeit Citibank
checks were returned to St. Paul unpaid and stamped
Nos. 05-1385 & 05-1582                                      7

with the notations “returned unpaid—no account known”
and “Citibank, N.A. 654 Proof.” The checks were stamped
on the front with the phrase “refer to maker.” The checks
themselves, which were admitted into evidence, corroborate
this testimony. Blancas also testified to the common usage
of these phrases in the industry: a bank will generally
stamp a check with the term “refer to maker” to return a
check as unpaid, and with the term “no account known” to
indicate that it has no record of the account in bank records.
After receiving these checks, Blancas called Citibank to
discern why they had been returned. The jury credited
Blancas’ testimony, and we will not disturb its finding. See
United States v. George, 363 F.3d 666, 675 (7th Cir. 2004)
(holding that “credibility is an issue reserved for the finder
of fact” in a sufficiency challenge to defendant’s conviction
under § 513(a)). The markings on the checks, along with
Blancas’ testimony, provided sufficient evidence for a
rational jury to conclude that Citibank was an actual entity
for purposes of the statute. See United States v. Murphy,
406 F.3d 857, 861-62 (7th Cir. 2005) (holding that the
district court should reverse defendant’s conviction only if
“the record contains no evidence on which a rational jury
could have returned a guilty verdict”).
  Similarly, this evidence was sufficient to support the
jury’s finding that Citibank affected interstate commerce.
All federally-insured banks operate in and affect inter-
state commerce. See United States v. Watts, 256 F.3d 630,
633 (7th Cir. 2001) (holding that “FDIC-insured financial
institutions are instrumentalities and channels of interstate
commerce”); see also United States v. Spinello, 265 F.3d 150
(3d Cir. 2001). Blancas testified that the victim bank, St.
Paul, was FDIC-insured, and that St. Paul forwarded the
counterfeit checks to Citibank through normal banking
channels. The check markings in multiple inks bolster this
testimony. This Court has previously stated that, “[b]anks
are generally considered vehicles through which interstate
8                                   Nos. 05-1385 & 05-1582

commerce emanates, as banks conduct innumerable
transactions with persons, companies, and banks in other
states and countries.” United States v. Turner, 301 F.3d
541, 544 (7th Cir. 2002). It was reasonable for the jury to
infer that Citibank, doing business with an FDIC-insured
bank and sending instruments via normal banking channels
in the ordinary course of business, was an organization that
operated in interstate commerce.


    2. Counts Two and Three
  These counts involved the five checks drawn on the Urban
account at Standard. At trial, only Andre Lee was convicted
on these counts; the jury acquitted Theodore Lee of Counts
Two and Three. As to these counts, the government intro-
duced no evidence to establish the existence of the account
holder, Urban. Thus, its success on the “organization”
element of these two counts rested on its proof of Standard’s
existence. See Kellum, 199 Fed. Appx. at 34.
  Blancas’ testimony was, in all relevant respects, the same
for Standard as it was for Citibank. All five checks were
returned with the stamped notation “refer to maker,” which
Blancas explained is commonly used by banks to indicate
that they are returning an item unpaid. The notations on
the five checks, all of which were introduced into evidence,
comport with Blancas’ testimony. When the checks were
returned, Blancas contacted Standard to question them.
From this evidence, the jury could have reasonably inferred
that Standard existed. See id.
  As for the drawee bank’s effect on interstate commerce,
the evidence described above in reference to Citibank
applies equally to Standard. Further, Standard’s name
reinforces the jury’s conclusion. “When the word ‘Federal’
appears in a bank’s name, the implication is that the
bank is a financial frigate navigating channels of nation-
wide commerce.” United States v. Leslie, 103 F.3d 1093,
Nos. 05-1385 & 05-1582                                     9

1102 (2d Cir. 1997). The fact that Standard, the bank on
which the checks were drawn, was referred to as a “Federal”
savings institution supports the jury’s reasonable conclu-
sion that the checks were of an organization that had, “at
least, a de minimis effect on interstate commerce.” Id.


  3. Counts Six and Seven
  These counts involved the checks drawn on the Slager
account at the Bank of Waukegan. As above, because the
government introduced no evidence of the payor company’s
existence, it needed to establish that the drawee bank
was an “organization” under the statute. The govern-
ment, however, introduced no evidence of the Bank of
Waukegan’s existence. Blancas did not mention the bank in
her testimony, probably because the check that Johnson
cashed was part of the undercover Secret Service operation
instead of her St. Paul investigation. On appeal, the
government concedes that no evidence established the Bank
of Waukegan’s existence, but argues instead that the jury
could have reasonably inferred its existence from the proven
existence of Citibank and Standard, together with the
defendants’ pattern of cashing counterfeit checks drawn on
actual banks. This argument is without merit—no jury
could reasonably infer one bank’s existence from evidence
of the existence of other, unrelated banks. Because the
government introduced no evidence to prove that the Bank
of Waukegan was a “legal entity . . . which operates in or
the activities of which affect interstate commerce,” no
rational jury could have found guilt beyond a reasonable
doubt. As a result, we must reverse the convictions of both
defendants on these two counts. See United States v. Hach,
162 F.3d 937, 942 (7th Cir. 1998) (“Only if the record is
devoid of evidence from which a jury could find guilt will we
reverse” (citing United States v. Pulido, 69 F.3d 192, 205-06
(7th Cir. 1995)).
10                                   Nos. 05-1385 & 05-1582

B. Interstate Commerce Instruction
  The defendants argue that none of the instructions sub-
mitted to the jury sufficiently set forth the government’s
burden on the interstate commerce element of the offense.
The district court’s decision not to instruct the jury on a
theory of defense is reviewed de novo. United States v.
Buchmeier, 255 F.3d 415, 426 (7th Cir. 2001). The district
court is afforded substantial discretion with respect to
the precise wording of instructions so long as the final
result, read as a whole, completely and correctly states
the law. United States v. Tingle, 183 F.3d 719, 729 (7th Cir.
1999). In this case, the court refused the defendants’
tendered instruction, which read as follows:
     In order to sustain any of the charges as contained in
     the indictment, alleging conspiracy to make, utter and
     possess counterfeit securities and uttering and possess-
     ing counterfeit checks, the government must
     prove beyond a reasonable doubt that each of the
     organizations identified as the payor or issuing com-
     panies on the checks operated in or that the activities of
     these companies affected interstate commerce.
Defendants also objected to the government’s elements
instruction on the ground that it did not contain the
interstate commerce element of the offense. The court
overruled this objection, and dismissed the argument again
when defendants raised the same issue in their motion for
a new trial.
  In denying the defendants’ motion for a new trial, the
district court held that the interstate commerce element
of the offense was adequately covered by the given in-
struction because it defined the term “organization.” Indeed,
the court plainly instructed the jury on the meaning of the
word “organization”:
     The term “organization” means a legal entity, other
     than a government, established or organized for any
Nos. 05-1385 & 05-1582                                     11

    purpose, and includes a corporation, company, associa-
    tion, firm, partnership [sic] joint stock company, foun-
    dation, institution, society, union, or any other associa-
    tion of persons which operates in or the activities of
    which affect interstate commerce.
The language in the approved instruction almost exactly
matches the definition of the term “organization” in 18
U.S.C. § 153(c)(4). Because the court properly defined
the term to the jury and expressly stated that “the Gov-
ernment must prove . . . that the defendant uttered or
possessed a counterfeit and forged security of an organiza-
tion,” it properly apprised the jury of the government’s
burden to prove this element of the offense. When read as a
whole, the instructions fairly and accurately stated the law.
See Tingle, 183 F.3d at 729. As a result, the district court
committed no error.


                     III. Conclusion
  For the foregoing reasons, we REVERSE the defendants’
convictions on Counts Six and Seven, and AFFIRM their
convictions on all other counts. Since the sentences on these
two counts were concurrent with the sentences imposed for
the other counts, there is no need to remand.
12                             Nos. 05-1385 & 05-1582

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—3-2-06